FILED

                                                                                      March 16, 2018
                                    2018 IL App (4th) 170105                           Carla Bender

                                                                                   4th District Appellate

                                         NO. 4-17-0105                                   Court, IL
                                 IN THE APPELLATE COURT

                                          OF ILLINOIS

                                      FOURTH DISTRICT


 THE PEOPLE OF THE STATE OF ILLINOIS,                       )   Appeal from
            Plaintiff-Appellee,                             )   Circuit Court of
            v.                                              )   McLean County
 KATIE LAWSON,                                              )   No. 12CF593
            Defendant-Appellant.                            )
                                                            )   Honorable
                                                            )   J. Casey Costigan,
                                                            )   Judge Presiding.


               JUSTICE KNECHT delivered the judgment of the court, with opinion.
               Presiding Justice Harris and Justice DeArmond concurred in the judgment and
               opinion.

                                           OPINION
¶1             In July 2012, a grand jury indicted defendant, Katie Lawson, on single counts of

aggravated driving under the influence of alcohol (count I) (625 ILCS 5/11-501(d)(1)(F) (West

2010)), failure to report an accident involving death (count II) (625 ILCS 5/11-401(b) (West

2012)), and failure to report an accident involving personal injury (count III) (id.). In September

2012, a grand jury indicted defendant on three additional counts of aggravated driving under the

influence “of alcohol, other drug or drugs, or intoxicating compound or compounds, or any

combination thereof” (counts IV, V, and VI) (id. § 11-501(d)(1)(F)). Defendant also received six

traffic citations (counts VII to XII), including four for driving under the influence (625 ILCS

5/11-501(a)(1), (a)(2), (a)(5), (a)(6) (West 2010)), one for driving while license suspended (id.
§ 6-303(a)), and one for failure to reduce speed to avoid an accident (the record on appeal does

not contain a copy of this citation).

¶2             In November 2013, defendant entered an open plea to counts I and IV through

XII. After a bench trial, the trial court found defendant guilty of counts II and III. In January

2014, the court sentenced defendant to consecutive prison terms of eight years for aggravated

driving under the influence of alcohol (count I) and four years for failing to report an accident

involving death (count II). In September 2014, the court denied defendant’s motion to reconsider

sentence, and defendant appealed. In August 2016, this court remanded the case for a corrected

certificate under Illinois Supreme Court Rule 604(d) (eff. Feb. 6, 2013). In December 2016,

defense counsel filed a Rule 604(d) certificate and an “Amended Motion to Reduce Sentence.”

In January 2017, the trial court denied the amended motion.

¶3             Defendant appeals, asserting the trial court erred in denying her request for

probation. We affirm.

¶4                                      I. BACKGROUND

¶5             All of the charges in this case relate to defendant’s actions on June 24, 2012. In

November 2013, the trial court held defendant’s plea hearing, wherein defendant agreed to enter

an open plea to counts I and IV through XII. In its factual basis, the State indicated that, on the

date in question, defendant drove on a suspended license a “silver Nissan” around 1:30 a.m.,

after consuming alcohol that evening. An accident reconstructionist would testify defendant

approached the intersection of Washington and Main Streets, in Bloomington, Illinois, at a speed

of 47 miles per hour. Due to her intoxication, defendant struck Lauren Leffler and Nicholas

Jefferson as they walked across the intersection. Defendant did not stop her vehicle at the scene

of the accident and failed to report she was in an accident to law enforcement officials. Leffler



                                               -2­
died as a result of the injuries she suffered after being struck by defendant’s vehicle. Testing

revealed defendant’s blood alcohol concentration to be 0.265 and also indicated the presence of

tetrahydrocannabinol (THC), or cannabis.

¶6             Following the State’s factual basis, defendant pleaded guilty to counts I and IV

through XII. The trial court found the plea was knowingly and voluntarily made. The court then

proceeded to a bench trial on the two remaining charges, failure to report an accident involving

death (count II) and failure to report an accident involving personal injury (count III).

Defendant admitted in an interview following the accident she did not call the police. However,

she argued that the statute provided an exception to reporting the accident “as soon as possible

but in no case later than one-half hour after such motor vehicle accident.” See 625 ILCS 5/11­

401(b) (West 2012). Defendant argued, following the accident, she was “hysterical” and unable

to “form a coherent thought” and, thus, “incapacitated from reporting” (see id.). After hearing the

evidence and the parties’ arguments, the court concluded that defendant “was of the mindset to

realize that an accident had occurred on the night in question, and that she was capable of calling

the police and it was not done.” The court found defendant guilty of counts II and III.

¶7             In January 2014, the trial court conducted the sentencing hearing. Defendant

presented the testimony of Dr. Hwan Jeong, a medical doctor board certified in hematology.

After defendant’s arrest, Dr. Jeong diagnosed defendant with immune thrombocytopenic purpura

(ITP). Dr. Jeong testified ITP is a blood disorder in which the immune system destroys platelets.

As a result, people with ITP develop low platelet counts. Dr. Jeong characterized defendant’s

circumstances as “very dangerous.” According to Dr. Jeong, defendant required “appropriate

care,” including “a transfusion regimen, or a weekly visit to the doctor’s office.” Defendant

received replacement therapy when her weekly blood draw showed a low platelet count, usually



                                                -3­
every four to five weeks. Replacement therapy was administered intravenously by a nurse in a

doctor’s office or hospital. Dr. Jeong believed it would be in defendant’s best interest medically

to remain under his care in the community and not be incarcerated. The trial court confirmed a

platelet draw involved the same procedure as a blood draw.

¶8             The State presented the testimony of Jeanene Payne, the medical supervisor for

the McLean County detention facility. Payne testified she is familiar with defendant’s medical

needs and contacted the Illinois Department of Corrections (Department) regarding defendant’s

medical condition. The medical director for the Department assured Payne that the Department

“had offenders with the particular situation that [defendant] has in the past and cared for them

without a problem.”

¶9             The State recommended a sentence of 12 years in prison for aggravated driving

under the influence of alcohol (count I), a sentence of 9 years in prison for failure to report an

accident involving death (count II), and a sentence of 364 days in jail for driving while license

suspended (count XI). Defendant requested probation, characterizing her “extreme chronic and

serious medical condition” as “extraordinary circumstances” requiring probation.

¶ 10           In mitigation, the trial court considered defendant’s lack of a prior felony

conviction and hardship on her children. It also considered defendant’s “medical condition” and

remorse. In aggravation, the court considered the many “shattered lives” left in the wake of

defendant’s “reckless conduct” and defendant’s failure to stop after hitting Leffler and Jefferson.

The court also considered defendant “continually lied” to law enforcement officers after she was

arrested, causing “additional work” for officers. The court noted the need to deter others from

committing similar crimes.




                                               -4­
¶ 11           The trial court stated that a sentence of probation would deprecate the seriousness

of defendant’s conduct and no extraordinary circumstances warranted probation “even with

[defendant’s] medical condition.” The court sentenced defendant to eight years in prison for

aggravated driving under the influence of alcohol (count I), four years in prison for failure to

report an accident involving death (count II), and a sentence of “court costs plus conviction” for

driving while license suspended (count XI). The court found the remaining counts merged with

counts I and II and defendant’s sentences were “mandatory consecutive.”

¶ 12           Following the sentencing hearing, defendant filed a motion to reconsider her

sentence. Defendant argued her sentence was excessive and the trial court did not properly

consider factors in aggravation and mitigation, including “the severity of [d]efendant’s medical

condition” as “extraordinary circumstances” requiring a sentence of probation. In September

2014, the trial court conducted a hearing on defendant’s motion. Dr. Jeong testified he had

treated defendant for approximately six months. He received, “most of the time,” defendant’s

weekly blood test results from the prison. Dr. Jeong treats defendant in his office once every

three or four weeks. Defendant complained of “sleeping problems and body ache and headache.”

Dr. Jeong prescribed medication for defendant but she did not always receive the medication

because it was not “approved” by the Department. Defendant does receive the medication for her

blood disorder and it “has been very effective.” Dr. Jeong has consulted by telephone with Dr.

Steve Kottemann, a Department medical doctor, two or three times regarding defendant’s care.

In Dr. Jeong’s opinion, defendant’s medical condition was stable.

¶ 13           Dr. Kottemann testified that he is a physician with the Department. He began

providing defendant’s medical care in January 2014. He recommended defendant be placed in

the infirmary “because occasionally, fights do break out, and I was concerned if she had a low



                                              -5­
platelet count and got injured, she could have extensive bruising or bleeding.” He is also able to

provide greater oversight of defendant’s medical care with defendant’s placement in the

infirmary. Dr. Kottemann testified that he has consulted with Dr. Jeong on approximately three

occasions. He follows Dr. Jeong’s recommendations for the treatment of defendant’s blood

disorder, stating “[Dr. Jeong] manages that completely.” He agreed with Dr. Jeong defendant’s

medical condition had “remained the same.”

¶ 14           The trial court denied defendant’s motion to reconsider her sentence, confirming

its earlier finding of no extraordinary circumstances requiring a sentence of probation. The court

noted defendant’s condition was stable, Drs. Jeong and Kottemann had worked together to

provide defendant the appropriate medical care, and defendant’s placement in the infirmary

provided continuous oversight by nursing staff.

¶ 15           Defendant appealed, and upon the parties’ agreed motion, this court remanded the

cause for a new proceeding in strict compliance with Illinois Supreme Court Rule 604(d) (eff.

Dec. 11, 2014). People v. Lawson, No. 4-14-0905 (2016) (unpublished summary order under

Illinois Supreme Court Rule 23(c)).

¶ 16           On remand, defense counsel filed a Rule 604(d) certificate and an “Amended

Motion to Reduce Sentence.” Defendant argued her “severe and unusual medical condition” and

“the presumption for probation where there is no significant criminal history” were “extenuating

circumstances” warranting probation. The amended motion stated defendant had been diagnosed

with a new medical condition, “Chiari I Malformation.” The costs for the “IVC treatment” alone

had exceeded $2.5 million.

¶ 17           In January 2017, the trial court conducted a hearing on the amended motion to

reduce defendant’s sentence. Dr. Jeong testified he continued to treat defendant’s blood disorder.



                                              -6­
Defendant received “medicine” twice each month and was treated in Dr. Jeong’s office once

each month. Dr. Jeong confirmed he received a note from a consultant stating defendant had

been diagnosed with Chiari malformation, an “anatomic malform structure in the brain.” Dr.

Jeong did not think the new diagnosis was related to defendant’s blood disorder. The new

diagnosis was not his specialty. Dr. Jeong testified defendant’s condition remained stable.

¶ 18           Lisa Marie Johnson testified she is the health care unit administrator at Logan

Correctional Center. Defendant resides in the correctional center’s infirmary. She may go to the

visiting area or the law library. Jamie Barker testified she is defendant’s mother. Barker secured

copies of defendant’s medical records and completed a “cost analysis” of defendant’s medical

expenses. With two months of bills missing, the expenses for defendant’s treatment totaled

$2,588,355.20 at the time of hearing, January 2017. Each two-day platelet infusion costs

approximately $100,000.

¶ 19           Defendant testified that, because of her blood disorder, she is housed in the

medical unit. She has limited contact with the general prison population. Defendant confirmed

she goes to the visiting area of the prison and law library but has few opportunities for recreation.

¶ 20           At the conclusion of the hearing, the trial court stated it considered “the totality of

the circumstances,” “reread the sentencing hearing,” and “reconsidered the evidence.” The court

concluded “the sentence that was issued was a fair and appropriate sentence.”

¶ 21           This appeal followed.

¶ 22                                      II. ANALYSIS

¶ 23           Defendant first argues the trial court abused its discretion in sentencing her for

aggravated driving under the influence of alcohol where it failed to find extraordinary

circumstances existed, requiring she receive a sentence of probation. As relief, defendant



                                                -7­
requests this court reduce her sentence to a term of probation. Alternatively, defendant requests

this court vacate the sentence of imprisonment and remand the cause to the trial court with

directions to grant defendant probation.

¶ 24             Citing People v. Bolyard, 61 Ill. 2d 583, 338 N.E.2d 168 (1975), the State asserts

Illinois Supreme Court Rule 615(b) (eff. Jan. 1, 1967) does not grant this court authority to

reduce a sentence of imprisonment to a sentence of probation. We agree.

¶ 25             Our supreme court has twice stated we categorically do not have the authority to

reduce a prison sentence to a sentence of probation. See Bolyard, 61 Ill. 2d at 588 (“Rule 615

does not grant a reviewing court the authority to reduce a sentence of imprisonment to a sentence

of probation.”); People ex rel. Ward v. Moran, 54 Ill. 2d 552, 556, 301 N.E.2d 300, 302 (1973)

(“Supreme Court Rule 615 was not intended to grant a court of review the authority to reduce a

penitentiary sentence to probation.”). Similarly, we do not have authority to remand a cause with

directions to grant probation. See People v. Rege, 64 Ill. 2d 473, 482, 356 N.E.2d 537, 541

(1976) (“[T]he appellate court erred in remanding the cause with directions to grant probation.”).

To the extent any prior decisions of this court hold to the contrary, they are not to be followed.

¶ 26             Even if we did have such authority, we would be disinclined to use it in this case.

A reviewing court may not alter a defendant’s sentence absent an abuse of discretion by the trial

court (People v. Alexander, 239 Ill. 2d 205, 212, 940 N.E.2d 1062, 1066 (2010)), which we do

not find here.

¶ 27             Defendant pleaded guilty to aggravated driving under the influence of alcohol

under section 11-501(d)(1)(F) of the Illinois Vehicle Code (Vehicle Code) (625 ILCS 5/11­

501(d)(1)(F) (West 2010)). Section 11-501(d)(2)(G) of the Vehicle Code (Id. § 11-501(d)(2)(G))

provides a violation of section 11-501(d)(1)(F) “is a Class 2 felony, for which the defendant,



                                                -8­
unless the court determines that extraordinary circumstances exist and require probation, shall be

sentenced to: (i) a term of imprisonment of not less than 3 years and not more than 14 years if the

violation resulted in the death of one person.” The plain language of the statute creates the

presumption a convicted defendant shall serve a term of imprisonment. Id.; see also People v.

Vasquez, 2012 IL App (2d) 101132, ¶ 64, 971 N.E.2d 38. However, a trial court may override

this presumption when it determines, in its discretion, that “extraordinary circumstances” require

probation. Id. The legislature intended for the “extraordinary circumstances” language to limit

the discretion of a trial court to impose a sentence of probation. See People v. Winningham, 391
Ill. App. 3d 476, 483, 909 N.E.2d 363, 369 (2009).

¶ 28           Absent an abuse of discretion by the trial court, a sentence may not be altered

upon review. People v. Price, 2011 IL App (4th) 100311, ¶ 36, 958 N.E.2d 341. An abuse of

discretion will not be found unless the court’s sentencing decision is “fanciful, arbitrary, or

unreasonable to the degree that no reasonable person would agree with it.” People v. Ramos, 353
Ill. App. 3d 133, 137, 817 N.E.2d 1110, 1115 (2004). Also, an abuse of discretion will be found

“where the sentence is ‘greatly at variance with the spirit and purpose of the law, or manifestly

disproportionate to the nature of the offense.’ ” Alexander, 239 Ill. 2d at 212 (quoting People v.

Stacey, 193 Ill. 2d 203, 210, 737 N.E.2d 626, 629 (2000)). A trial court’s sentencing decision is

entitled to great deference, and we may not substitute our judgment for the trial court’s merely

because we might have weighed the sentencing factors differently. Id. at 212-13. In the instant

case, we cannot conclude the trial court abused its discretion.

¶ 29           We agree with the trial court defendant’s medical condition did not rise to the

level of “extraordinary circumstances” as envisioned by the legislature to justify a sentence of

probation. Although the legislature did not define the precise boundaries of “extraordinary



                                                -9­
circumstances,” it intended a trial court to exercise its discretion to override the presumption of

incarceration only in limited circumstances. See Vasquez, 2012 IL App (2d) 101132, ¶ 64. In the

present case, Dr. Jeong continued to provide treatment for defendant’s blood disorder in

cooperation with the Department’s medical staff. Defendant received replacement therapy two

days each month and was seen by Dr. Jeong in his office once each month. In April 2014, and

again in January 2017, Dr. Jeong opined defendant’s medical condition was stable.

¶ 30             As the trial court noted, defendant’s access to nurses while residing in the

infirmary provides even greater medical “supervision” than what defendant would be provided if

given a “community[-]based sentence.” We also agree with the court that a sentence of probation

would deprecate the seriousness of the offense.

¶ 31             The trial court explicitly addressed the factors in mitigation and aggravation, and

concluded a sentence of eight years in prison would have a deterrent effect. As the court stated,

“this accident was 100 percent preventable.” We find the trial court’s sentence was not an abuse

of discretion.

¶ 32             Defendant next argues her four-year sentence for failure to report an accident

involving death was excessive in light of substantial mitigating factors, including her compliance

with the terms of her bond conditions while awaiting sentencing, the absence of a significant

criminal record, defendant’s remorse, and the impact defendant’s incarceration has on her two

young children. Defendant requests this court reduce her sentence to a term of probation or

vacate the sentence of imprisonment and remand the cause to the trial court with directions to

grant defendant probation. As discussed above, we do not have the authority to reduce a prison

sentence to a sentence of probation (see Bolyard, 61 Ill. 2d at 588; Moran, 54 Ill. 2d at 556), nor




                                                - 10 ­
do we have the authority to remand a cause with directions to grant probation (see Rege, 64 Ill.
2d at 482). Moreover, we find no abuse of discretion.

¶ 33           The Illinois Constitution mandates “[a]ll penalties shall be determined both

according to the seriousness of the offense and with the objective of restoring the offender to

useful citizenship.” Ill. Const. 1970, art. I, § 11. “ ‘In determining an appropriate sentence, a

defendant’s history, character, and rehabilitative potential, along with the seriousness of the

offense, the need to protect society, and the need for deterrence and punishment, must be equally

weighed.’ ” People v. Hestand, 362 Ill. App. 3d 272, 281, 838 N.E.2d 318, 326 (2005) (quoting

People v. Hernandez, 319 Ill. App. 3d 520, 529, 745 N.E.2d 673, 681 (2001)). “A reviewing

court gives substantial deference to the trial court’s sentencing decision because the trial judge,

having observed the defendant and the proceedings, is in a much better position to consider

factors such as the defendant’s credibility, demeanor, moral character, mentality, environment,

habits, and age.” People v. Snyder, 2011 IL 111382, ¶ 36, 959 N.E.2d 656.

¶ 34           Section 11-401(a) of the Vehicle Code provides:

               “The driver of any vehicle involved in a motor vehicle accident resulting in

               personal injury to or death of any person shall immediately stop such vehicle at

               the scene of such accident, or as close thereto as possible and shall then forthwith

               return to, and in every event shall remain at the scene of the accident until the

               requirements of Section 11-403 have been fulfilled. Every such stop shall be

               made without obstructing traffic more than is necessary.” 625 ILCS 5/11-401(a)

               (West 2012).

Violation of this section is a Class 4 felony, punishable by one to three years in prison. Id. § 11­

401(c); 730 ILCS 5/5-4.5-45(a) (West 2012).



                                               - 11 ­
¶ 35	          Section 11-401(b) of the Vehicle Code provides:

               “Any person who has failed to stop or to comply with the requirements of

               paragraph (a) shall, as soon as possible but in no case later than one-half hour

               after such motor vehicle accident, or, if hospitalized and incapacitated from

               reporting at any time during such period, as soon as possible but in no case later

               than one-half hour after being discharged from the hospital, report the place of the

               accident, the date, the approximate time, the driver’s name and address, the

               registration number of the vehicle driven, and the names of all other occupants of

               such vehicle, at a police station or sheriff’s office near the place where such

               accident occurred. No report made as required under this paragraph shall be used,

               directly or indirectly, as a basis for the prosecution of any violation of paragraph

               (a).” 625 ILCS 5/11-401(b) (West 2012).

Violation of this section is a Class 2 felony punishable by three to seven years in prison. 625

ILCS 5/11-401(d) (West 2010); 730 ILCS 5/5-4.5-35(a) (West 2012). But if, as here, the

accident results in a death, the offense is enhanced to a Class 1 felony punishable by 4 to 15

years in prison. 625 ILCS 5/11-401(d) (West 2012); 730 ILCS 5/5-4.5-30(a) (West 2012).

Failing to report the required information within one-half hour is a required element of the

offense. People v. Moreno, 2015 IL App (2d) 130581, ¶ 23, 40 N.E.3d 241. As the trial court’s

sentence of four years in prison was within the relevant sentencing range, we will not disturb the

sentence absent an abuse of discretion.

¶ 36           Defendant argues the trial court abused its discretion in sentencing her by failing

to appropriately consider (1) defendant failed to report the accident not because she was

attempting to escape the consequences of her actions but because she panicked and (2) she



                                              - 12 ­
complied with the terms of her bond conditions while awaiting sentencing. Defendant argues

“while the facts of the crime are certainly aggravating, much mitigation is present” and,

therefore, the court abused its discretion when it sentenced defendant to prison rather than

probation. Defendant notes the absence of a significant criminal record; the impact defendant’s

incarceration has on her two young children; and defendant’s youth, remorse, and health.

¶ 37           We find the sentence imposed on defendant by the trial court was not “greatly at

variance with the spirit and purpose of the law, or manifestly disproportionate to the nature of the

offense.” Stacey, 193 Ill. 2d at 210. The trial court indicated it had considered the presentence

report, the evidence in mitigation, defendant’s statement in allocution, and the statutory factors in

mitigation and aggravation. The court found a sentence of probation would deprecate the serious

nature of the offense and be inconsistent with the ends of justice. We hold the court did not abuse

its discretion in sentencing defendant to four years in prison for her failure to report an accident

involving death.

¶ 38                                    III. CONCLUSION

¶ 39           For the reasons stated, we affirm the trial court’s judgment. As part of our

judgment, we award the State its $50 statutory assessment against defendant as costs of this

appeal.

¶ 40           Affirmed.




                                               - 13 ­